t c memo united_states tax_court alvin d craighead petitioner v commissioner of internal revenue respondent docket no filed date alvin d craighead pro_se britton g wilson for respondent memorandum findings_of_fact and opinion paris judge respondent issued to petitioner a notice_of_deficiency for the tax_year in response petitioner filed a petition on date raising the defense that he was not required to file a tax_return for the tax_year after preparing his own self-assessment petitioner maintains that he was not required to file a federal tax_return because his gross_income was below the filing threshold further petitioner contends that respondent’s determination was incorrect because he did not remember receiving the income reflected on respondent’s substitute for return prepared under sec_6020 after concessions the issues for decision are whether petitioner was required to file a federal tax_return for the tax_year the amount of petitioner’s taxable_income for the tax_year and whether petitioner was entitled to a making_work_pay_credit for the tax_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the exhibit attached to the stipulation of facts and the exhibits admitted at trial and by order are incorporated herein by this reference petitioner resided in oklahoma when the petition was filed on date respondent prepared for petitioner a substitute for return for under sec_6020 on date respondent issued petitioner a notice_of_deficiency for the tax_year determining that petitioner unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent conceded petitioner is not liable for additions to tax under sec_6651 and for the tax_year received wages of dollar_figure social_security_benefits of dollar_figure unemployment_compensation of dollar_figure royalties of dollar_figure and an annuity distribution of dollar_figure in the tax_year respondent supported all of the income determinations through third-party documentation except for the royalties respondent supported the royalties with information provided on a form 1099-misc miscellaneous income reflecting the name of the payer but this form was not directly entered into evidence at trial petitioner did not remember most of the income received in the tax_year he remembered working for terra soil farming llc but could not remember whether he received wages from the company in he recognized that he owned a small amount of mineral rights but did not remember whether he received royalties in tax_year petitioner remembered receiving unemployment benefits but did not remember how much he received in the tax_year petitioner did not remember receiving any retirement or annuity distribution but did remember working for the company for whom the annuity was all amounts are rounded to the nearest dollar as discussed below petitioner admitted to owning the property for which the royalties were paid paid petitioner remembered receiving social_security_benefits but disputed the amount he received in respondent’s original substitute for return included dollar_figure of social_security_benefits respondent later determined that petitioner repaid dollar_figure of the social_security_benefits thereby reducing his net social_security_benefits to dollar_figure for the tax_year similarly in addition to the dollar_figure standard_deduction allowed on the original substitute for return respondent later determined at trial that petitioner was entitled to an additional dollar_figure standard_deduction for the tax_year because he was over the age of as a result of these subsequent determinations respondent decreased petitioner’s deficiency from dollar_figure to dollar_figure opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 the retirement income was paid in the form of an annuity distribution by principal life_insurance for the benefit of terra renewal services inc as discussed below respondent conceded that petitioner received net social_security_benefits lower than originally determined in the notice of deficiency--aligning with petitioner’s testimony at trial 948_f2d_1188 10th cir in unreported income cases the presumption of correctness does not attach until the commissioner has produced some substantive evidence demonstrating the taxpayer received the unreported income mcmullin f 2d pincite see also 937_f2d_1548 10th cir aff’g tcmemo_1989_552 respondent produced third-party evidence to establish that petitioner received unreported income and the presumption has attached further petitioner has not asserted that the burden has shifted and in fact he has openly accepted the burden sec_6012 requires every individual who has gross_income over a certain amount to file an income_tax return an unmarried individual taxpayer must make a return if he or she has gross_income in excess of the sum of the exemption_amount plus the basic_standard_deduction applicable to that individual see sec_6012 further the threshold_amount is increased by an additional standard deduction--as defined by sec_63 --if a single_taxpayer is over the age of at the end of the tax_year see sec_6012 under sec_151 an individual is allowed an income exemption as a deduction when computing his or her taxable_income the exemption_amount is adjusted each year for inflation and was dollar_figure for each tax_year exemption see sec_151 revproc_2008_66 2008_45_irb_1107 the exemption_amount is phased out when a taxpayer’s adjusted_gross_income exceeds a threshold_amount which was dollar_figure for the tax_year see sec_151 revproc_2008_66 supra as discussed below petitioner’s adjusted_gross_income is below dollar_figure and his dollar_figure personal_exemption is not reduced for the tax_year under sec_63 an individual taxpayer who does not elect to itemize deductions is allowed to deduct a standard amount--known as a standard deduction--from his or her income see sec_63 and c an individual’s standard_deduction may be made up of several smaller components see sec_63 single taxpayers who do not itemize are generally allowed a basic_standard_deduction which was dollar_figure for the tax_year sec_63 revproc_2008_66 supra an additional standard_deduction which was dollar_figure for the tax_year is allowed for single taxpayers who are not surviving spouses and over the age of before the end of the taxable_year see sec_63 petitioner testified that in he was over and did not itemize his deductions petitioner does not contend that he was entitled to any other deductions provided in sec_63 accordingly he was entitled to a basic_standard_deduction of dollar_figure and an additional standard_deduction of dollar_figure because he was older than at the end of the tax_year to summarize for the tax_year petitioner is entitled to a personal_exemption of dollar_figure under sec_151 a basic_standard_deduction of dollar_figure under sec_63 and an additional standard_deduction of dollar_figure under sec_63 the sum of these three amounts helps determine whether petitioner was exempt from filing a federal_income_tax return for the tax_year see sec_6012 and b in other words petitioner would not be required to file a return if he received less than dollar_figure of gross_income in the tax_year gross_income means all income from whatever source derived including wages royalties pensions annuities and several other types of income sec_61 respondent reconstructed petitioner’s gross_income using information from third- party returns and records respondent adequately supported the determination that petitioner received dollar_figure of wages from terra soil farming llc in the tax_year by introducing third-party documentation respondent also showed that petitioner received dollar_figure of mineral royalties from edward oil co and a dollar_figure annuity distribution from principal life_insurance on behalf of terra renewal services inc in the tax_year petitioner did not assert any reasonable dispute of the third-party returns under sec_6201 or otherwise meet his burden of proving he did not receive the unreported income accordingly petitioner’s gross_income includes his wages royalties and an annuity distribution for the tax_year gross_income for individual taxpayers also generally includes unemployment_compensation sec_85 this includes any amount received under a law of the united_states or any state that is in the nature of unemployment_compensation sec_85 for the tax_year however a taxpayer is entitled to exempt dollar_figure of his or her unemployment_compensation from gross_income sec_85 in other words a taxpayer is required to include only unemployment_compensation over dollar_figure in his or her gross_income respondent introduced evidence to support the determination that petitioner received dollar_figure of unemployment_compensation from the oklahoma employment security commission in the tax_year after applying the exemption petitioner’s gross_income includes dollar_figure of unemployment_compensation for the tax_year generally gross_income includes at least some portion of any social_security_benefits received by a taxpayer see sec_86 however a taxpayer’s gross_income will not include any social_security_benefits if the sum of the taxpayer’s modified_adjusted_gross_income plus one half of his or her social_security_benefits does not exceed a base_amount sec_86 the base_amount provided in sec_86 for a single_taxpayer was dollar_figure for the tax_year sec_86 for this equation social_security_benefits means any amount received by a taxpayer by reason of entitlement to a monthly benefit under title ii of the social_security act sec_86 the amount of social_security_benefits received during any taxable_year shall be reduced by any repayment made by a taxpayer during the taxable_year of a social_security_benefit previously received by the taxpayer regardless of whether the benefit was received during the taxable_year see sec_86 third-party reporting originally reflected that petitioner received a total of dollar_figure in social_security_benefits and certified transcripts from the social_security administration later showed that petitioner repaid dollar_figure of the benefits during the tax_year this means that petitioner received social_security_benefits of dollar_figure for purposes of sec_86 one- half of this amount is dollar_figure under sec_86 modified_adjusted_gross_income means a taxpayer’s adjusted_gross_income without regard to social_security_benefits but includes any tax-exempt_interest the taxpayer received petitioner did not have any adjustments the repayments were actually withheld from social_security_benefits before payment to petitioner to his gross_income and therefore his adjusted_gross_income is equal to his gross_income further petitioner did not receive any tax-exempt_interest accordingly his modified_adjusted_gross_income equals his gross_income without including any social_security_benefits as discussed above petitioner’s gross_income includes dollar_figure of wages dollar_figure of mineral royalties dollar_figure of annuity income and dollar_figure of unemployment compensation--for a total modified_adjusted_gross_income of dollar_figure the sum of one-half of petitioner’s social_security_benefits dollar_figure plus his modified_adjusted_gross_income dollar_figure equals dollar_figure the base_amount for a single_taxpayer is dollar_figure sec_86 accordingly petitioner’s gross_income does not include his social_security_benefits because under sec_86 the sum of his modified_adjusted_gross_income plus his received social_security_benefits was less than the base_amount as a result respondent has adequately supported the determination that petitioner’s taxable_income for the tax_year was dollar_figure this amount exceeds his filing threshold of dollar_figure computed under sec_6012 respondent’s opening brief reports two different sums for this equation an erroneous sum of dollar_figure and the correct sum of dollar_figure as discussed above petitioner’s gross_income equaled his adjusted_gross_income because he did not have any adjustments to his gross_income see sec_62 and b accordingly petitioner was required to file a federal tax_return for the tax_year under sec_36a an eligible_individual taxpayer is allowed a credit against tax equal to the lesser_of of the taxpayer’s earned_income or dollar_figure the credit--called the making work pay credit--starts to phase out when a taxpayer’s modified_adjusted_gross_income is more than dollar_figure sec_36a under sec_36a and sec_32 earned_income means wages salaries tips and other employee compensation earned_income does not include pension or annuity income sec_32 only petitioner’s dollar_figure of wages received from terra soil farming llc satisfies the definition of earned_income accordingly because of petitioner’s dollar_figure of wages is dollar_figure which is more than dollar_figure petitioner is entitled to a dollar_figure making_work_pay_credit in conclusion petitioner did not carry his burden of proving that respondent’s determinations were erroneous respondent’s determination that petitioner’s gross_income included dollar_figure of wages dollar_figure of royalties a dollar_figure annuity distribution and dollar_figure of unemployment_compensation for the tax the term modified_adjusted_gross_income under sec_36a is different from modified_adjusted_gross_income in sec_86 as discussed above the difference is moot because the phaseout of the sec_36a credit does not apply to petitioner year is sustained as a result petitioner was required to file a tax_return because his gross_income was more than the sum of his standard_deduction and personal_exemption respondent’s determination as modified to reflect the increased standard_deduction for single taxpayers over the age of and the removal of petitioner’s social_security_benefits is sustained respondent’s determination that petitioner was entitled to a dollar_figure making_work_pay_credit is also sustained for the tax yeardollar_figure to reflect the foregoing an appropriate decision will be entered as noted above respondent miscalculated the sum of one-half petitioner’s social_security_benefits and his modified_adjusted_gross_income this error however does not change petitioner’s taxable_income because the correct sum is still below the dollar_figure base provided in sec_86 respondent conformed the determinations to reflect the exhibits presented at trial--described above--and subsequently decreased petitioner’s deficiency to dollar_figure respondent also conceded the additions to tax under sec_6651 and for tax years
